Per Curiam:

The contract involved here was before-the court in two other cases, Gas Co. v. Altoona, 79 Kan. 466, and Altoona v. Richardson, 81 Kan. 717. One proposition, concerning which there is no room for doubt, requires an affirmance of the judgment. In the ordinance granting the Hemme franchise the grantee agreed to furnish gas for the street lamps and for light and fuel for the city hall and council room. Of *458course this meant that the gas company was to furnish the gas to the city free, although it was not so stated. If the city was to pay for its gas as any private consumer there would have been no occasion to mention the furnishing of gas to the city. We see no ambiguity in the contract. If it were necessary to go outside the contract to determine its meaning the conduct of the gas company conclusively shows that it understood all the time that the city was not to pay for its gas. As the company was not entitled to its offset for gas furnished the other errors complained of néed not to be considered.
The judgment is affirmed.